Citation Nr: 1449241	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation greater than 60 percent from September 30, 2009 to June 1, 2011, greater than 10 percent from June 1, 2011 to November 26, 2013, and greater than 30 percent from November 26, 2013 for multiple bilateral pulmonary nodules partially calcified, with frequent infections and cough.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959. 

This appeal arose before the Board of Veterans' Appeals (Board) from a December 2009 rating of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO), which increased the evaluation assigned to the service-connected multiple bilateral pulmonary nodules partially calcified, with frequent infections and cough from 0 to 60 percent, effective September 30, 2009.  In January 2011, the RO found clear and unmistakable error in the December 2009 rating decision that awarded the 60 percent evaluation and proposed that the evaluation be reduced to 10 percent.  A March 2011 rating action reduced the evaluation to 10 percent, effective June 1, 2011.  This rating also denied entitlement to TDIU.  

The Veteran testified before the undersigned at the RO in August 2012.  A transcript of this hearing has been included in the claims folder.

In October 2013, the Board remanded these claims to the RO for additional evidentiary development.  In September 2014, the RO issued a rating action which increased the evaluation assigned to the Veteran's lung disorder to 30 percent, effective November 26, 2013.  The denial of entitlement to TDIU was confirmed and continued.  The case is again before the Board for appellate consideration.

As noted, this case had been remanded to the RO/AMC for additional development in October 2013.  After reviewing the Veteran's paperless claims folder, the Board has determined that the instructions of this remand were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (which held that "[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").  Therefore, the case is ready for appellate review at this time.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  From September 30, 2009 to June 1, 2011, the disorder identified as multiple bilateral pulmonary nodules partially calcified, with frequent infections and cough, was manifested by decreased breath sounds, no crackles or wheezing, x-ray evidence of calcified granulomas, but not with pulmonary function tests (PFTs) showing FEV-1 less than 40% predicted, or FEV-1/FVC less than 40% predicted, or DLCO less than 40% predicted.

2.  From June 1, 2011 to November 26, 2013, the disorder identified as multiple bilateral pulmonary nodules partially calcified, with frequent infections and cough, was manifested by coughing, shortness of breath on exertion, use of inhaled bronchodilators, but with no evidence of FEV-1 of 56 to 70% predicted, or FEV-1.FVC of 56 to 70% predicted, or DLCO of 56 to 65% predicted. 

3.  From November 26, 2013, the disorder identified as multiple bilateral pulmonary nodules partially calcified, with frequent infections and cough, was manifested by shortness of breath with minimal exertion, occasional severe cough and wheezing, x-ray evidence of scattered benign granulomas in both lungs, but with no evidence of FEV-1 of 40 to 55% predicted, or FEV-1/FVC of 40 to 55% predicted or DLCO 40 to 55% predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min.

4.  The Veteran is service-connected for bilateral hearing loss, rated as 30 percent disabling and for disorder identified as multiple bilateral pulmonary nodules partially calcified, with frequent infections and cough, rated as 60 percent disabling from September 30, 2009 to June 1, 2011, 10 percent disabling from June 1, 2011 to November 26, 2013, and 30 percent disabling from November 26, 2013.  

5.  The Veteran's service-connected disabilities do not render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation greater than 60 percent from September 30, 2009 to June 1, 2011, greater than 10 percent from June 1, 2011 to November 26, 2013, and greater than 30 percent from November 26, 2013 for the disorder identified as multiple bilateral pulmonary nodules partially calcified, with frequent infections and cough have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.7, 4.20, 4.96, 4.97, Diagnostic Code  (DC) 6600 (2013).

2.  The criteria for entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in October 2009, September 2010, and November 2013.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  They also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in December 2009, December 2010, November 2011, and November 2013.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Increased evaluations

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.18, 4.19 (2013).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40 percent disabling and the Veteran has a combined rating of at least 70 percent.  Id. But see, in particular, 38 C.F.R. § 4.16(a) .

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18 .

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Factual background and analysis

Increased evaluation

The Veteran's service-connected disorder has been identified as multiple bilateral pulmonary nodules partially calcified, with frequent infections and cough, and it is rated pursuant to 38 C.F.R. § 4.97, DC 6600 for bronchitis.  

When evaluating PFTs, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)(5).

A 100 percent evaluation is warranted when FEV 1 less than 40 percent of predicted value or the ratio of Forced Expiratory Volume in one second to Forced
Vital Capacity (FEV 1/FVC) less than 40 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted,or maximum exercise capacity less than 15 ml/kg/min oxygen
consumption (with cardiac or respiratory limitation) or cor pulmonale (right heart failure) or right ventricular hypertrophy or pulmonary hypertension (shown by Echo
or cardiac catheterization) or episode(s) of acute respiratory failure or requires outpatient oxygen therapy.

A 60 percent evaluation is warranted when FEV 1 of 40 to 55 percent predicted or FEV 1/FVC of 40to 55 percent or, DLCO (SB) of 40 to 55 percent predicted or
maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 30 percent evaluation is warranted when FEV 1 of 56 to 70 percent predicted or FEV 1/FVC of 56 to70 percent or DLCO (SB) 56 to 65 percent predicted.

A 10 percent evaluation is warranted when FEV 1 of 71 to 80 percent predicted, or FEV 1/FVC of 71 to 80 percent, or DLCO (SB) 66 to 80 percent predicted.

Greater than 60 percent, September 30, 2009 to June 1, 2011

In September 2009, the Veteran's private physician found notable changes on his x-ray findings.  Pulmonary function tests (PFTs) conducted in March 2009 found FEV1 49% predicted and Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) of 81% predicted.  The physician noted a worsening of the Veteran's restrictive lung disease that had impacted other medical problems, such as decreased peripheral circulation.  The diagnosis was mixed obstructive and restrictive lung disease.

A VA examination was conducted in December 2009.  The Veteran stated that he used an Albuterol inhaler on a daily basis.  He complained of shortness of breath on exertion and cold air exposure.  He was able to walk two blocks but then had to rest due to shortness of breath.  The objective examination found decreased breath sounds, without crackles or wheezing.  A chest x-ray showed multiple calcified granulomas, though no acute infiltrates.  A PFT found FEV1 67.7% of that predicted, which was better than the March 2009 PFT.

The Veteran was again seen by his private physician in October 2010.  He had notable difficulty with chronic lung disease, recurring episodes of bronchitis, and a remote history of asbestos exposure.  He was able to walk about 40 to 50 feet before having to rest.  Because of his breathing issues and his feet, he had trouble with stairs. He commented that used his inhaler judiciously, with temporary relief.  The examiner stated that it sounded as if his respiratory status was continuing to decline.  The objective examination found that lung sounded clear but somewhat distant.  He displayed poor excursion of the diaphragm, but there was no wheezing.  

VA performed PFTs in December 2010.  The Veteran had FEV1 61% of that predicted (obstructive component) and a DLCO of 77.9% of that predicted (restrictive component).

There is no evidence that entitlement to a 100 percent disability evaluation was warranted during this time period.  The objective records noted above do not demonstrate that the Veteran displayed FEV-1 of less than 40 percent of the predicted value, FEV-1/FVC less than 40 percent, or DLCO less than 40 percent.  While he had some trouble walking distances and climbing stairs, there was never any indication that he had maximum exercise capacity less than 15 ml/kg/min oxygen.  None of the evidence found cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure.  Nor was he shown to have needed outpatient oxygen therapy during this time period.  Therefore, entitlement to a 100 percent disability from September 30, 2009 to June 1, 2011 has not been demonstrated.

Greater than 10 percent, June 1, 2011 to November 26, 2013

The Veteran was examined by a private physician, A.S., in June 2011.  He stated that for the past 25 years he had had shortness of breath; he stated that he could climb a flight of stairs but would be short of breath at the top.  The objective examination found that his lungs were clear to auscultation and percussion.  The chest x-ray showed irregular interstitial infiltrates in both lower lung fields and bilateral noncalcified chest wall and diaphragmatic plaques.  The examiner commented that PFTs had been done but that they had not met the ATS guidelines for reproducibility.  

The Veteran was also seen at the University of Minnesota Medical Center by Dr. D.Z.  In August 2011, he was experiencing an exacerbation of his cough and shortness of breath.  He had a few scattered rhonchi and slight expiratory wheezing, particularly on the right.  A PFT conducted in September 2011 found FEV1 45% of that predicted and FVC 57% of that predicted.  He had decreased breath sounds at the lung bases but no wheezing.  In December 2011, the FEV1 and the FVC remained significantly abnormal, although his oxygen oximetry on room air was good at 97 percent.  His lungs were noted to be remarkably clear.

VA re-examined the Veteran in November 2011.  The diagnosis was noted to be COPD and restrictive lung disease.  He complained that he woke up coughing on occasion.  He had a daily cough that produced yellow phlegm in the morning.  He would become short of breath walking about 40 feet.  He used inhalers for treatment but did not use oral or parenteral corticosteroids.  He used inhaled, not oral, bronchodilators; he also did not use antibiotics.  The chest x-ray showed bilateral calcified granulomas, but no calcified pleural plaques and no infiltrates.  Pre-bronchodilator PFTs noted FEV1 71% of that predicted, FEV-1/FVC 76% of that predicted, and DLCO 90% of the predicted.  The examiner noted that the FVC was the most reliable indicator of the Veteran's current pulmonary function related to the asbestosis and the FEV1/FVC was more related to his COPD and smoking history.

The Veteran testified before the undersigned in August 2012.  He stated that he had trouble sleeping because he coughs a lot.  He stated that he was unable to walk very far.  He would often wake up coughing and suffered from wheezing.  Higher humidity would make the condition worse.  His wife testified that ever since 1993, his wheezing had gotten worse.  

In November 2012, the Veteran was seen by K. G., M.D.  He was seen for an opinion as to whether his lung disease was due to asbestos exposure.  The objective examination noted audible laryngeal wheezing with forceful expiration.  His breath sounds were decreased at the bases but free of lower airway bronchospasms at the moment.  A CT scan showed severe calcified granulomas which were demonstrably benign.  He had emphysema that was consistent with his smoking history and age.  There was no evidence of asbestos related pleural plaques.  PFTs showed FEV1 of 50% of that predicted and DLCO that was severely restricted at 45% of that predicted, although when adjusted for volume, it was considered to be within normal limits.  The report did not indicate whether the PFTs were pre- or post-bronchodilators.

The Veteran also received treatment at the Minnesota Lung Center.  In March 2013, the Veteran complained of a cough in the morning and in the evening.  He would wheeze and was short of breath, especially on exertion.  The examination noted that he walked slowly and that his respiration was unlabored at rest.  Taking a deep breath would prompt coughing.  PFTs showed FVC of 35%; FEV-1 40%; FEV-1/FVC 82%; and DLCO 66%.  The impression was of mixed severe obstructive ventilator defect and resting ventilatory defect.  It was commented that the Veteran had struggled with the DLCO.  A September 2013 treatment note referred to the Veteran's abnormal pulmonary study.  He had a cough, dyspnea, edema, and excessive sputum production.  The PFT interpretation was of moderate/severe obstructed impairment, and moderately reduced DLCO.  This test, however, had not been done post-bronchodilator treatment.

After reviewing the record, it is found that the evidence does not support greater than the 10 percent evaluation currently assigned for this time period.  The evidence noted above does not reflect post-bronchodilator levels consistent with those required to justify a 30 percent disability evaluation.  The PFTs that were obtained during this time period were conducted before bronchodilators were used and are not useful for rating purposes.  In any event, the evidence from this time period does not include post-bronchodilator studies showing FEV 1 of 56 to 70 percent predicted or FEV 1/FVC of 56 to70 percent or DLCO (SB) 56 to 65 percent predicted.  Therefore, it cannot be found that an evaluation in excess of 10 percent was warranted.


Greater than 30 percent from November 26, 2013

The Veteran was afforded a VA examination in November 2013.  The examiner, after reviewing the entire claims folder, noted the diagnoses of COPD; restrictive lung disease, not otherwise specified; and bilateral pulmonary nodules partially calcified with frequent lung infections and cough.  His symptoms included shortness of breath with minimal exertion, a cough he noted would sometime be so severe he would almost pass out, and wheezing at night.  His wife stated that he would be exhausted after walking up a flight of stairs.  His activities of daily living would cause severe dyspnea.  Extremes in weather conditions would worsen his breathing; he also noted that three to four times a week, he would awake gasping for air.  While he used bronchodilator and anti-inflammatory inhalers, he had never used oral or parenteral corticosteroids, or oral bronchodilators or antibiotics.  He had also never used oxygen therapy.  The examiner noted a few soft wheezes on the chest examination as well as decreased breath sounds (consistent with COPD); there was no edema present.  A chest x-ray showed bilateral pulmonary nodules that had been stable since 2004 consistent with benign nodules.  His lungs and pleural spaces were clear of acute infiltrates or effusions.  A CT scan noted benign scattered granulomas in both lungs, as well as biapical paraseptal emphysema consistent with his smoking history and age, but no evidence of pleural plaque or asbestos-related pleural disease.  Post-bronchodilator PFTs found FVC 64% predicted; FEV-1 60% predicted; FEV-1/FVC 68% predicted; and DLCO NA% predicted.  The FEV-1 percentage was noted to best reflect the Veteran's disability.

The examiner then stated as follows:  

I have reviewed the conflicting medical evidence and am providing the following opinion: 
DIAGNOSIS: SERVICE CONNECTED MULTIPLE BILATERAL PULMONARY NODULES PARTIALLY CALCIFIED, WITH FREQUENT INFECTIONS AND COUGH. 
OPINION: The veteran's restrictive pattern on pulmonary function testing is less likely as not a result of the veteran's service connected multiple bilateral pulmonary nodules partially calcified, with frequent infections and cough.  
RATIONALE: The service connected condition, described as bilateral pulmonary nodules partially calcified with frequent infections and cough is not an entity associated with any particular pulmonary disability pattern. Calcified pulmonary nodules (about 7), such as the veteran's, are not a finding which would be expected to cause decriment in pulmonary function. Nodules like the veteran's are common in areas where histoplasmosis is endemic such as Minnesota and frequently those with the nodules have had no symptoms related to the nodules. The veteran is not documented to currently have frequent infections of the lungs as of this report. No recent lung infections are found in the available medical records. Cough is a symptom, not a pathologic diagnosis, and is a very non-specific finding which, while a nuisance, does not represent a disabling pulmonary condition. 

DIAGNOSIS: PULMONARY ASBESTOSIS 
OPINIONS: It is as likely as not the veteran's pulmonary asbestosis is a result of asbestos exposure in the military.  It is at least as likely as not the veteran's restrictive pattern (FVC and DLCO) on pulmonary function represents the degree of disability from the veteran's asbestosis with FVC representing the primary degree 
of disability.  
RATIONALE: The veteran is variably described as having asbestosis 
in the medical record.  Two pulmonologist opinions are present, from Drs. Schonfeld and Gromer.  Dr. Schonfeld opined absestosis and asbestos related pleural disease and cited imaging which contained findings consistent with asbestosis. On the other hand, Dr. Gromer clearly stated there are no findings of asbestosis or asbestos related pleural plaques, however restrictive lung disease was diagnosed without a particular cause ascribed.  It is noted, however, in Dr. Gromer's note there was a single pleural plaque present on CT in 2007 which is consistent asbestosis exposure. 
In light of the fact the veteran has factors favoring asbestosis (known 
exposure, latency period, and restrictive lung disease) combined with conflicting data from imaging studies and pulmonary specialists, the examiner is left in equipoise regarding the presence of pulmonary asbestosis. In the presence of equipoise, the examiner is led to the opinion that it is as likely as not the veteran has pulmonary asbestosis. Disability in pulmonary asbestosis, a restrictive lung disease, is measured by both the FVC and the DLCO. DLCO measurement is very sensitive to smoking and COPD. And since the DLCO in the veteran's case is likely affected by strong risk factors present unrelated to pulmonary asbestosis such as smoking and COPD. The examiner's opinion is that the FVC is the most reliable determination of disability related to pulmonary asbestosis in the veteran's case. 

DIAGNOSIS: CHRONIC OBSTRUCTIVE PULMONARY DISEASE 
OPINIONS: The veteran's obstructive pattern (FEV1 and FVC) on pulmonary function testing is at least as likely as not a result of the veteran's non-service connected chronic obstructive pulmonary disease (COPD).  
RATIONALE: The veteran has been diagnosed with chronic obstructive pulmonary disease (COPD) and the medical record supports this diagnosis. There are changes of emphysema (COPD) on the chest CT from Dr. Gromer's office and the obstructive pattern in the pulmonary function tests is consistent with COPD (low FEV1 and low FEV1/FVC ratio). Additionally, the veteran is at risk for COPD based on his history of smoking. The veteran's obstructive at least as likely as not attributable to chronic obstructive pulmonary disease as a result of smoking. Given the FVC is affected by his restrictive lung disease, the FEV1 is favored as indicating the degree of severity of the veteran's COPD. 
 
EXAMINER NOTE: The examiner was requested to delineate symptoms related solely to the service connected multiple bilateral pulmonary nodules partially calcified, with frequent infections and cough, as opposed to those related to any nonservice-connected disorders, such as COPD. Objective findings have been delineated above. Symptoms, in the purest sense, are subjective complaints of the patient. The primary symptoms found on examination and in the available records are cough and shortness of air. These symptoms are very non-specific and there are multiple potential causes of cough and shortness of air in the veteran's case. The potential causes in the veteran's case include COPD, heart failure, obesity, Restrictive lung disease, and the service connected lung condition. There is likely no sole cause of the veteran's symptoms of cough and shortness of air and it is not possible to quantitatively delineate which of the veteran's health conditions is responsible for the cough or the shortness of air.  (Emphasis added)

After reviewing the evidence of record, the Board finds that a rating greater than 30 percent is not warranted during this time period.  While the Veteran appears to have several pulmonary diagnoses, the November 2013 examiner noted it was "not possible to quantitatively delineate which of the veteran's health conditions is responsible for the cough or the shortness of air".  Since the symptoms cannot be differentiated, the Board will consider all of the Veteran's symptoms in determining the disability evaluation.  The applicable evidence after November 26, 2013 simply does not indicate that his PFTs are to the levels required to warrant the assignment of a 60 percent evaluation.  The Veteran's post-bronchodilator PFTs found FVC 64% predicted; FEV-1 60% predicted and FEV-1/FVC 68% predicted, with the examiner noting the FEV-1 percentage best reflected his level of disability.  This study is far better than the level needed to warrant a 60 percent evaluation; that is FEV-1 of 40 to 55% predicted, or of FEV-1/FVC of 40 to 55% predicted.  As a consequence, the Board cannot find that a 60 percent disability evaluation from November 26, 2013 is justified.


Extraschedular consideration

The Board has also considered the potential application of various other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and is therefore found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary of Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lung disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU

The Veteran is service-connected for bilateral hearing loss, rated as 30 percent disabling and for multiple bilateral pulmonary nodules partially calcified, with frequent infections and cough, rated as 60 percent disabling from September 30, 2009 to June 1, 2011, 10 percent disabling from June 1, 2011 to November 26, 2013, and 30 percent disabling from November 26, 2013.  

The Veteran was afforded a VA examination in November 2010.  After examining the Veteran, the examiner stated that

It is at least as likely as not that the patient's service connected breathing condition would prevent him from working, except possibly in a part-time sedentary basis.  The patient has a restrictive lung condition which is not responsive to inhalers used to manage obstructive lung disease.  The patient's breathing has definitely worsened over the past few years and markedly limits his physical activity including the use of his upper body.  He tires very easily and would be unlikely to have sufficient energy and stamina to work full-time even at a sedentary job.

Another examination of the Veteran was conducted by VA in November 2013.  The examiner noted that the Veteran's respiratory condition does impact his ability to work.  "While veteran's functional limitations are imposed mainly by his feet (diabetic neuropathy) based on history the veteran's dyspnea primarily from COPD would limit him to only sedentary work."  

In September 2014, another VA examiner commented on the impact that his hearing loss has on his ability to work.  It was concluded that the Veteran may have difficulty speaking on the phone or engaging in group conversations, or doing work tasks that require a heavy amount of verbal and auditory communication without the use of hearing aids or other assistive amplification.  However, with appropriate accommodations in the work place, he should be able to obtain gainful employment and participate fully.

At no time during the pendency of this appeal has the Veteran been found to be unemployable due to his service-connected disabilities.  While his breathing issues and his hearing loss would clearly have an impact on his ability to work, the evidence does not demonstrate that he is unemployable because of these disorders.  In fact, VA examiners have concluded that while physical labor may be precluded, some type of sedentary work would not be.  It was commented that his ability to work was more impacted by his diabetic neuropathy, a nonservice-connected disorder.  Nor does the evidence of record suggest that this issue should be referred for extrascedular consideration.  There is no indication that the disability picture is so unusual as to justify such a referral.  The record clearly demonstrates that the Veteran is not precluded from engaging in sedentary employment.  Thus, no unique factors have been cited warranting referral.  Based on this evidence, TDIU due to the Veteran's service-connected lung disorder and hearing loss is not warranted and the claim must be denied.  

In reaching the decisions noted above, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation greater than 60 percent from September 30, 2009 to June 1, 2011, greater than 10 percent from June 1, 2011 to November 26, 2013, and greater than 30 percent from November 26, 2013 for a disorder identified as multiple bilateral pulmonary nodules partially calcified, with frequent infections and cough, is denied.

Entitlement to TDIU due to service-connected disabilities is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


